Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The claimed term evolution database is described in the instant application PGPublication US 2018/0313975 [0104] as:
Data points for evolution processes (e.g., data points from images and/or weather observation data inputs indicating convective object behavior) of one or more convective objects may be stored into database records of, for example, a convective evolution database.
For the purpose of the examination, any database containing information concerning the turbulent or convection related data would be considered an “evolution database”.  The teaching of the primary art of McCann teaches that the DSEE system uses databases (second to last sentence [0139]) including weather databases [0169]).
It should be noted that when working with data tied to position such as a location and height, this is commonly referred to as a 3-dimensional data.  When 3-dimensional data is recorded over time, it is often referred to as 4-dimensional data.  McCann et al., US 2016/0356922 teaches using 4-dimensional grid points for convective and non-convective weather data (Abstract).  It should be noted that data in a 4-dimensional database inherently contain a first data point in time, and further data points subsequent in time.


Regarding Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al., US 20160356922 (hereinafter McCann), and further in view of Hamann et al., US 2018/0038994 (hereinafter Hamann).

Claim 1 (Currently Amended):
McCann teaches a computer-implemented method for automated modeling, recording, and predicting convective weather (the computer based Dynamic Storm Environment Engine, DSEE, Fig. 2), the method comprising:
receiving, by a computer from one or more image data sources, one or more weather data images for a set of time step intervals, the one or more weather data images including at least a first weather data image for a first time step interval (the weather data provided to the DSEE with 4-dimensional grid points in what is effectively a 3D image of grid points over time [0045]);
identifying, by the computer, an ongoing convective object in the first weather data image based on the presence of one or more predetermined parameters that indicate the presence of a convective object (The system identifies areas of convectively induced turbulence regions [0079] where convection objects in parcels at each grid point are examined and assess the predetermined parameter of the vertical velocity of the parcel [0080]);
generating, by the computer, a convective object data record for the ongoing convective object, the convective object data record including one or more parameters associated with the ongoing convective object at the first time step interval and at one or more time step intervals after the first time step interval (the DSEE 4-dimensional turbulence display [0041] employs a current and historical weather data table/database 340 Fig. 2, [0044] & [0169]);
storing, by the computer, the convective object data record in a convective evolution database (the weather data and the analysis is stored as 4-dimensional ;
generating, by the computer, a nowcast output for the ongoing convective object based on (i) the convective object data record for the ongoing convective object and (ii) one or more convective object data records for one or more past convective objects, wherein the nowcast output is generated to generate a predictive nowcast of an ongoing convective object based on convective object data records for the ongoing convective object and one or more past convective objects (the creation of the nowcast with turbulence [0101], [0102], and [0111]); and
McCann is silent concerning “the nowcast output is generated at least in part using a machine-learning”.
Hamann teaches a system for weather-forecasts/nowcasts where the under lying models are chosen based on a machine-learning techniques t produce the best overall forecast [0018].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the machine-learning method of Hamann in the nowcast system of McCann to produce an improved overall forcast.
This method for improving the nowcast of McCaan using the machine-learning technique of Hamann was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Hamann.

wherein the nowcast output is generated at least in part using a machine-learning nowcasting algorithm configured to generate a predictive nowcast of an ongoing convective object based on convective object data records for the ongoing convective object and one or more past convective objects
transmitting, by the computer, the nowcast output to one or more user devices configured to display the nowcast output, wherein when displayed on the one or more user devices via a graphical user interface, the nowcast output includes a geographic map indicating a nowcast weather image of the ongoing convective object at a set of future time step intervals (displaying the turbulence nowcast results [0174] where the nowcast can extend over a flight path, e.g. a forecast that spans the time of the flight  [0125]).
Claim 2 (Currently Amended):
McCann teaches the method of claim 1, wherein the one or more convective object data records for one or more past convective objects comprise one or more convective object data records stored in the convective evolution database.  The integration of data concerning turbulence used to generate for example a 1-hour nowcast is based on the existing determined turbulence/convection results which must be stored in order to be used in such an analysis ([0110]-[0111]) using a DSEE database (FIG. 20 component 2019h [0169], next to last sentence [0139]).    
Claim 3 (Currently Amended):
McCann teaches the method of claim 2, further comprising selecting the one or more convective object data records for one or more past convective objects from the convective evolution database based on at least a geographic parameter or a temporal parameter of the ongoing convective object, wherein the geographic parameter indicates a geographic location of the ongoing convective object and the temporal parameter indicates a time of the ongoing convective object.   The nowcast display applies overlays to the mapped area Fig. 12C [0084] where the time of the prediction is defined by the 4-dimensional source data from Fig. 12A [0081].
Claim 4 (Currently Amended):
McCann teaches the method of claim 1, wherein storing the convective object data record in the convective evolution database further comprises:
updating, by the computer, the machine-learning nowcasting algorithm based on the convective object data record and at least one convective object data record in the convective evolution database.  The nowcast based on the convection/turbulence determined by the convection determined by VVSTORMSE [0111] stored in the DSEE database (next to last sentence [0139] updated periodically or continuously [0202].
Claim 5 (Currently Amended):
McCann teaches the method of claim 1, further comprising receiving, by the computer, weather observation data from one or more data sources, wherein the ongoing convective object is identified based further on the weather observation data.

Claim 6 (Currently Amended):
McCann teaches the method of claim 1, further comprising;
receiving, by the computer, weather observation data related to the ongoing convective object from one or more data sources: and
storing, by the computer, the weather observation data in the convective object data record.
The parcel analysis starts with weather data [0078] which is then analyzed by the DSEE VSTORMSE to find a parcel that contains turbulence/convection [0080]. This is stored in the DSEE database FIG. 20 component 2019h [0169].
Claim 7 (Currently Amended):
McCann teaches the method of claim 1, further comprising receiving, by the computer, weather observation data from one or more data sources, wherein the nowcast output further is generated based further on the weather observation data.  The parcel analysis starts with weather data [0078] which is then analyzed by the DSEE VSTORMSE to find a parcel that contains turbulence/convection [0080].  This data is then used by the nowcast [0202].
Claim 8 (Original):
McCann teaches the method of claim 1, wherein the nowcast output is at least one of a machine-readable computer file and a machine-readable data stream.  Fig. 2 shows the DSEE 210 sending real-time and predictive turbulence data through a data feed/stream 215 for the subsequent displaying of the nowcast data 205.
Claim 9 (Currently Amended):
McCann teaches the method of claim 1, further comprising;
receiving, by the computer from one or more data sources, weather observation data and weather image data: and
storing, by the computer in a database, the weather observation data and the weather image data received from the one or more data sources.
The DSEE uses a weather database [0169] storing information from many sources 306 Fig. 3.
Claim 10 (Currently Amended):
McCann teaches the method of claim 9, further comprising converting, by the computer, the weather observation data and the weather image data received from the one or more data sources into a format compatible with the computer.  The integration component takes the various data sources and puts it into a form to be used by the DSEE [0009], Fig. 4A.
Claim 11 (Currently Amended):
McCann teaches the method of claim 9, further comprising storing, by the computer, a subset of the weather observation data and the weather image data in a sub-database based on a geographic parameter of the subset indicating a geographic location associated with the sub-database and the subset.  The creation of the stored information showing the turbulence overlay on the geographic region Fig. 12C where the system uses the DSEE database (next to last sentence [0139] FIG. 20 where the database 2019 contains subsets of the data 2019a-2019p).
Claim 12 (Currently Amended):
McCann teaches the method of claim 1, wherein the nowcast output is generated based on one or more parameters in weather observation data and/or weather image data received from one or more data sources, the one or more parameters selected from the group comprising: object maximum reflectivity, maximum reflectivity change rate, object area, object area change rate, object coldest brightness temperature, coldest brightness temperature change rate, and flash statistics..
McCann teaches, object area where the weather data is provided to the DSEE in what is effectively a 3D image of grid points over time [0045].  Thus when considering a grid point the object area is defined as the region around the grid point.
Claim 13 (Currently Amended):
McCann teaches the method of claim 12, further comprising automatically calculating, by the computer, parameter values for each convective object record stored in the convective evolution database during the life span of a respective convective object.
McCann teaches the 4-dimensional convective turbulence data which includes a set of parameters for each convective object can be updated periodically or continuously, e.g. automatically [0123], and this includes the parameter values from any of a number of sources [0043] which are used to calculate parameters such as turbulent kinetic energy and eddy dispersion rate [0042].
Claim 14 (Currently Amended):
McCann teaches the method of claim 1, further comprising searching, by the computer, the convective evolution database to find the one or more past convective objects with one or more parameters that match the ongoing convective object, wherein the computer generates a predictive nowcast portion of the nowcast output, and wherein the predictive nowcast portion of the nowcast output comprises the nowcast weather image of the ongoing convective object at the set of one or more future time step intervals predicting a future motion and intensity of the ongoing convective object
The nowcast can be updated periodically using turbulence observations [0202].  The forecast starts with the initial estimate (first guess) which is then updated based on convection data from VVSTORMESE [0111], which can be done periodically or continuously [0202] and this includes the parameter values from any of a number of sources [0043] which are used to calculate parameters such as turbulent kinetic energy and eddy dispersion rate [0042].
Claim 15 (Currently Amended):
McCann teaches the method of claim 1, further comprising determining intensity changes associated with each pixel of a nowcast weather image of the new convective object according to a set of weather object parameters. The nowcast is displayed by combining the geographical image data and masking it with the turbulence data to obtain the final image using a digital processor 301 Fig. 3. In view of the breadth of the claim, it is apparent that the weather image is being displayed with pixels of varying intensity, e.g. FIG. 8.
Claim 16 (Currently Amended):
McCann teaches a weather nowcasting system for automated modeling, recording, and predicting convective weather, the system comprising:
a convective evolution database comprising non-transitory machine-readable medium configured to store one or more convective object data records.  The DSEE system uses databases (second to last sentence [0139] Fig 20 database 2019) including weather databases [0169]; and a processor (item 301 Fig. 3) configured to:
receive, from one or more image data sources, one or more weather data images for a set of time step intervals, the one or more weather data images including at least a first weather data image for a first time step interval (the weather data provided to the DSEE in 4-dimensional data which comprises a 3D image of grid points over time [0045] from multipole sources [0043]);
identify an ongoing convective object in the first weather data image based on the presence of one or more predetermined parameters that indicate the presence of a convective object (convection objects in parcels at each grid point are examined and determine the vertical velocity of the parcel to determine a convection object [0042], [0048] and [0080]);
generate a convective object data record for the ongoing convective object, the convective object data record including one or more parameters associated with the ongoing convective object at the first time step interval and at one or more time step intervals after the first time step interval  (the DSEE contains a current and historical weather data table/database 340 Fig. 2, [0044] & [0169]);
store the convective object data record in the convective evolution database (the weather data and the analysis is stored in relation to grid points over time [0045], ;
generate a nowcast output for the ongoing convective object based on (i) the convective object data record for the ongoing convective object  and (ii) one or more convective object data records for one or more past convective objects, wherein the nowcast output is generated at least in part using a machine-learning  nowcasting algorithm configured to generate a predictive nowcast of an ongoing convective object based on convective object data records for the ongoing convective object and one or more past convective objects (the creation of the nowcast with turbulence [0101], [0102], and [0111]); and
transmit the nowcast output to one or more user devices configured to display the nowcast output , wherein when displayed on the one or more user devices via a graphical user interface, the nowcast output includes a geographic map indicating a nowcast weather image of the ongoing convective object at a set of future time step intervals (displaying the turbulence nowcast results [0174] where the nowcast can extend over a flight path, e.g. a forecast that spans the time of the flight  [0125]).
Claim 17 (Currently Amended):
McCann teaches the weather nowcasting system of claim 16, wherein the one or more convective object data records for one or more past convective objects comprise one or more convective object data records stored in an the convective evolution database.  The integration of data concerning turbulence used to generate for example a 1-hour nowcast is based on the existing determined turbulence/convection results 
Claim 18 (Currently Amended):
McCann teaches the weather nowcasting system of claim 17, wherein the processor is further configured to identify the one or more convective object data records in the convective evolution database based on at least a geographic parameter or a temporal parameter , wherein geographic parameter indicates a geographic location of a convective object , and wherein a temporal parameter indicates a time of a convective object.  The nowcast display applies overlays to the mapped area Fig. 12C [0084] where the time of the prediction is defined by the 4-dimensional source data from Fig. 12A [0081].
Claim 19 (Currently Amended):
McCann teaches the weather nowcasting system of claim 16, wherein to store the convective object data record in the convective evolution database the processor is further configured to:
update the machine-learning  nowcasting algorithm based on the convective object data record and at least one convective object data record in the convective evolution database.
The nowcast based on the convection/turbulence determined by the convection determined by VVSTORMSE [0111] stored in the DSEE database (next to last sentence [0139] updated periodically or continuously [0202].
Claim 20 (Currently Amended):
McCann teaches the weather nowcasting system of claim 16, wherein the processor is further configured to receive weather observation data from one or more data sources, wherein the processor is configured to identify the ongoing convective object based further on the weather observation data.
The nowcast can be updated periodically using turbulence observations [0202] and these are identified as to the convection process which is occurring [0192]).
Claim 21 (Currently Amended):
McCann teaches the weather nowcasting system of claim 16, wherein the processor is further configured to;
receive weather observation data related to the ongoing convective object from one or more data sources: and
store the weather observation data in the convective object data record.
The parcel analysis starts with weather data [0078] which is then analyzed by the DSEE VSTORMSE to find a parcel that contains turbulence/convection [0080]. This is stored in the DSEE database FIG. 20 component 2019h [0169].
Claim 22 (Currently Amended):
McCann teaches the weather nowcasting system of claim 16, wherein the processor is further configured to receive weather observation data from one or more data sources, wherein the processor is configured to generate the nowcast output based further on the weather observation data.  The parcel analysis starts with weather data [0078] which is then analyzed by the DSEE VSTORMSE to find a parcel that contains turbulence/convection [0080].  This data is then used by the nowcast [0202].
Claim 23 (Original):
McCann teaches the weather nowcasting system of claim 16, wherein the nowcast output is at least one of a machine-readable computer file and a machine-readable data stream.  Fig. 2 shows the DSEE 210 sending real-time and predictive turbulence data through a data feed/stream 215 for the subsequent displaying of the nowcast data 205.
Claim 24 (Currently Amended):
McCann teaches the weather nowcasting system of claim 16, further comprising a database configured to store weather observation data and weather image data, wherein the processor is further configured to;
receive weather observation data and weather image data from one or more data sources: and
store, in the database, the weather observation data and the weather image data received from the one or more data sources.
The DSEE uses a weather database [0169] storing information from many sources 306 Fig. 3.
Claim 25 (Currently Amended):
McCann teaches the weather nowcasting system of claim 24, wherein the processor is further configured to convert the weather observation data and the weather image data received from the one or more data sources into a format compatible with the processor.  The integration component takes the various data sources and puts it into a form to be used by the DSEE [0009], Fig. 4A.
Claim 26 (Currently Amended):
McCann teaches the weather nowcasting system of claim 24, further comprising one or more sub-databases configured to store subsets of data records stored in the database, wherein the processor is further configured to store a subset of the weather observation data and the weather image data in at least one of the one or more sub-databases based on a geographic parameter of the subset indicating a geographic location associated with the at least one sub-database and the subset.  The creation of the stored information showing the turbulence overlay on the geographic region Fig. 12C where the system uses the DSEE database (next to last sentence [0139] FIG. 20 where the database 2019 contains subsets of the data 2019a-2019p).
Claim 27 (Currently Amended):
McCann teaches the weather nowcasting system of claim 16, wherein the processor is further configured to generate the nowcast output based on one or more parameters in weather observation data and/or weather image data received from one or more data sources, the one or more parameters selected from the group comprising: object maximum reflectivity, maximum reflectivity change rate, object area, object area change rate, object coldest brightness temperature, coldest brightness temperature change rate, and flash statistics.
McCann teaches, object area where the weather data is provided to the DSEE in what is effectively a 3D image of grid points over time [0045].  Thus when considering a grid point the object area is defined as the region around the grid point.
Claim 28 (Currently Amended):
weather nowcasting system of claim 27, wherein the processor is further configured to automatically calculate parameter values for each convective object record stored in the convective evolution database during the life span of a respective convective object.
McCann teaches the 4-dimensional convective turbulence data which includes a set of parameters for each convective object can be updated periodically or continuously, e.g. automatically [0123], and this includes the parameter values from any of a number of sources [0043] which are used to calculate parameters such as turbulent kinetic energy and eddy dispersion rate [0042].
Claim 29 (Currently Amended):
McCann teaches the weather nowcasting system of claim 16, wherein the processor is further configured to search the convective evolution database to find the one or more past convective objects with one or more parameters that match the ongoing convective object, wherein the processor is further configured to generate a predictive nowcast portion of the nowcast output, and wherein the predictive nowcast portion of the nowcast output comprises the nowcast weather image of the ongoing convective object at the set of one or more future time step intervals predicting a future motion and intensity of the ongoing convective object.
The nowcast can be updated periodically using turbulence observations [0202].  The forecast starts with the initial estimate (first guess) which is then updated based on convection data from VVSTORMESE [0111], which can be done periodically or continuously [0202] and this includes the parameter values from any of a number of 
Claim 30 (Currently Amended):
McCann teaches the The weather nowcasting system of claim 16, wherein the processor is further configured to determine intensity changes associated with each pixel of a nowcast weather image of the ongoing convective object according to a set of weather object parameters.
The nowcast is displayed by combining the geographical image data and masking it with the turbulence data to obtain the final image using a digital processor 301 Fig. 3. In view of the breadth of the claim, it is apparent that the weather image is being displayed with pixels of varying intensity, e.g. FIG. 8.
Claim 31 (New):
McCann teaches the method of claim 1, wherein the one or more weather data images comprise satellite images and/or radar reflectivity images.
McCann teaches data from any number of sources for the Dynamic Storm Environment Engine 1901 FIG. 19, such as Satellites 1921 and Weather station data including radar 1906.
Claim 32 (New):
McCann teaches the method of claim 1, wherein identifying the ongoing convective object in the first weather data image comprises grouping, by the computer, connected pixels in the first weather data image representing an ongoing convective object.

Claim 33 (New):
McCann teaches the method of claim 32, wherein the first weather data image comprises a satellite image, and wherein grouping the connected pixels representing the ongoing convective object comprises grouping connected pixels having a brightness temperature colder than a predetermined threshold parameter.
The satellite image of FIG. 19A where brightness thresholds are shown in the bar describing the various brightness regions.
Claim 34 (New):
McCann teaches the method of claim 32, wherein the first weather data image comprises a radar reflectivity image, and wherein grouping the connected pixels representing the ongoing convective object comprises grouping connected pixels indicating reflectivity larger than a predetermined reflectivity threshold.
The radar threshold is used to determine the region of the atmosphere used to display the weather data [0074] as displayed in FIG. 8.
Claim 35 (New):
McCann teaches the weather nowcasting system of claim 16, wherein the one or more weather data images comprise satellite images and/or radar reflectivity images.

Claim 36 (New):
McCann teaches the weather nowcasting system of claim 16, wherein to identify the ongoing convective object in the first weather data image, the processor is further configured to group connected pixels in the first weather data image representing an ongoing convective object.
The nowcast displays of the convective weather, Fig. 1b item 158, FIG 5 showing the flight path with the region of turbulence shown item 504, the graph of full turbulence integration 804 in FIG. 8.  All of these display the turbulence by grouping pixels into an image. 
Claim 37 (New):
McCann teaches the weather nowcasting system of claim 36, wherein the first weather data image comprises a satellite image, and wherein to group the connected pixels representing the ongoing convective object, the processor is further configured to group connected pixels having a brightness temperature colder than a predetermined threshold parameter.
The satellite image of FIG. 19A where brightness thresholds are shown in the bar describing the various brightness regions.
Claim 38 (New):
McCann teaches the weather nowcasting system of claim 36, wherein the first weather data image comprises a radar reflectivity image, and wherein to group the connected pixels representing the ongoing convective object, the processor is further configured to group connected pixels indicating reflectivity larger than a predetermined reflectivity threshold.
The radar threshold is used to determine the region of the atmosphere used to display the weather data [0074] as displayed in FIG. 8.
Response to Arguments
Regarding the Remarks page 13, the applicant argues that the amendments to the claims have overcome the prior 35 USC 112 rejections.  The examiner agrees.
Regarding the Remarks page 14 the applicant argues that te prior art fails to teach a data image.  The examiner respectfully disagrees.
The term image is not limited solely to an optical image.  According to the dictionary on Google:

    PNG
    media_image1.png
    567
    890
    media_image1.png
    Greyscale


Thus the examiner respectfully disagrees with the argument that McCann does not disclose receiving by the computer one or more weather data images (page 14-15).  The 4--dimensional weather data taught by McCaan can all be considered image data of the weather.
Although the examiner agrees that McCaan does not teach determining convective object from digital pixel images of weather data, the claims do not in any manner require this narrow interpretation.
Regarding the Remarks page 17, the applicant argues that McCaan fails to teach data for one or more past convective objects.  The examiner respectively disagrees.  The database of McCaan uses a 4-dimensional representation of the data and explicitly teaches that this is 3-dimensional data recorded over time.  This 4-dimiensional data is used throughout the teaching, thus data from past time, and current time is fundamentally taught by McCaan.  Last the nowcast takes the models fitting this data over time for convention objects and predicts future convection weather data.
Regarding the Remarks page 18, the rejections for claims 15 and 30 have been amended to include “determining intensity changes associated with each pixel of a nowcast weather image”. The examiner regards the display of nowcast convection weather in FIG. 8 constitutes determining the change in pixel intensity to create the images.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGIS J BETSCH/Primary Examiner, Art Unit 2857